EXHIBIT 4.C SOUTHERN NATURAL GAS COMPANY, as Company and THE BANK OF NEW YORK, as Trustee INDENTURE Dated as of March 5, 2003 Series A and Series B 8 7/8% Notes due TABLE OF CONTENTS ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE PAGE Section 1.01. Definitions 1 Section 1.02. Other Definitions 13 Section 1.03. Incorporation by Reference of Trust Indenture Act 13 Section 1.04. Rules of Construction 14 ARTICLE II THE SECURITIES Section 2.01. Form and Dating14 14 Section 2.02. Execution and Authentication15 15 Section 2.03. Registrar and Paying Agent16 16 Section 2.04. Paying Agent to Hold Money in Trust17 17 Section 2.05. Holder Lists 17 Section 2.06. Transfer and Exchange 17 Section 2.07. Certificated Securities 22 Section 2.08. Replacement Securities 23 Section 2.09. Outstanding Securities 23 Section 2.10. Treasury Securities 24 Section 2.11. Temporary Securities 24 Section 2.12. Cancellation 24 Section 2.13. Defaulted Interest 24 Section 2.14. Persons Deemed Owners 25 Section 2.15. CUSIP Numbers 25 ARTICLE III COVENANTS Section 3.01. Payment of Securities 25 Section 3.02. Maintenance of Office or Agency 25 Section 3.03. SEC Reports; Financial Statements 26 Section 3.04. Compliance Certificate 27 Section 3.05. Limitation on Liens 27 Section 3.06. [Reserved] 31 Section 3.07. Limitation on Restricted Payments 31 Section 3.08. Limitation on Incurrence of Debt 34 -i- Section 3.09. Limitation on Participation in El Paso's Cash Management Program 35 Section 3.10. Limitation on Transactions with Affiliates 36 Section 3.11. Waiver of Stay, Extension or Usury Laws 37 ARTICLE IV CONSOLIDATION, MERGER AND SALE Section 4.01. Limitation on Mergers and Consolidations 38 Section 4.02. Successors Substituted 38 ARTICLE V DEFAULTS AND REMEDIES Section 5.01. Events of Default 39 Section 5.02. Acceleration 40 Section 5.03. Other Remedies 41 Section 5.04. Waiver of Existing Defaults 41 Section 5.05. Control by Majority 42 Section 5.06. Limitations on Suits 42 Section 5.07. Rights of Holders to Receive Payment 43 Section 5.08. Collection Suit by Trustee 43 Section 5.09. Trustee May File Proofs of Claim 43 Section 5.10. Priorities 44 Section 5.11. Undertaking for Costs 44 ARTICLE VI TRUSTEE Section 6.01. Duties of Trustee 44 Section 6.02. Rights of Trustee 45 Section 6.03. Individual Rights of Trustee 47 Section 6.04. Trustee's Disclaimer 47 Section 6.05. Notice of Defaults 47 Section 6.06. Reports by Trustee to Holders 47 Section 6.07. Compensation and Indemnity 47 Section 6.08. Replacement of Trustee 48 Section 6.09. Successor Trustee by Merger, etc 49 Section 6.10. Eligibility; Disqualification 50 Section 6.11. Preferential Collection of Claims Against Company 50 -ii- ARTICLE VII DISCHARGE OF INDENTURE; DEFEASANCE Section 7.01. Discharge of Indenture 50 Section 7.02. Legal Defeasance 51 Section 7.03. Covenant Defeasance 52 Section 7.04. Conditions to Legal Defeasance or Covenant Defeasance 52 Section 7.05. Deposited Money and U.S. Government Obligations To BeHeld in Trust; Other Miscellaneous Provisions 53 Section 7.06. Reinstatement 54 Section 7.07. Moneys Held by Paying Agent 54 Section 7.08. Moneys Held by Trustee 54 ARTICLE VIII AMENDMENTS Section 8.01. Without Consent of Holders 55 Section 8.02. With Consent of Holders 56 Section 8.03. Compliance with Trust Indenture Act 57 Section 8.04. Revocation and Effect of Consents 57 Section 8.05. Notation on or Exchange of Securities 58 Section 8.06. Trustee to Sign Amendments, etc 58 ARTICLE IX REDEMPTION Section 9.01. Notices to Trustee 58 Section 9.02. Selection of Securities to be Redeemed 59 Section 9.03. Notices to Holders 59 Section 9.04. Effect of Notices of Redemption 60 Section 9.05. Deposit of Redemption Price 60 Section 9.06. Securities Redeemed in Part 60 ARTICLE X MISCELLANEOUS Section 10.01. Trust Indenture Act Controls 61 Section 10.02. Notices 61 Section 10.03. Communication by Holders with Other Holders 62 Section 10.04. Certificate and Opinion as to Conditions Precedent 62 Section 10.05. Statements Required in Certificate or Opinion 62 -iii- Section 10.06. Rules by Trustee and Agents 63 Section 10.07. Legal Holidays 63 Section 10.08. No Recourse Against Others 63 Section 10.09. Governing Law 63 Section 10.10. No Adverse Interpretation of Other Agreements 64 Section 10.11. Successors 64 Section 10.12. Severability 64 Section 10.13. Counterpart Originals 64 Section 10.14. Table of Contents, Headings, etc 64 EXHIBITS EXHIBIT A-Form of SecurityA-1 -iv- CROSS-REFERENCE TABLE* Indenture TIA SectionSection 310(a)(1)Section (a)(2)Section (a)(3)N.A. (a)(4)N.A. (a)(5)Section (b)Section Section 7.01(b) (c)N.A. 311 (a)Section (b)Section (c)N.A. 312 (a)Section (b)Section (c)Section 313(a)Section (b)Section (c)Section (d)Section 314(a)Section (b)N.A. (c)(1)Section (c)(2)Section (c)(3)N.A. (d)N.A. (e)Section (f)N.A. 315(a)Section 6.01(b) (b)Section (c)Section 6.01(a) (d)Section (e)Section 316(a) (last sentence)Section (a)(1)(A)Section (a)(1)(B)Section (a)(2)N.A. (b)Section (c)Section 317(a)(1)Section (a)(2)Section 318(a)Section 318(c)Section N.A. means not applicable * This Cross-Reference Table is not part of this Indenture INDENTURE dated as of March 5, 2003 between Southern Natural Gas Company, a Delaware corporation (the "Company") and The Bank of New York, a New York banking corporation, as trustee (the "Trustee"). Each party agrees as follows for the benefit of the other parties and for the equal and ratable benefit of the Holders of the Company's 8 7/8% Series A Notes due 2010 (the "Series A Securities") and 8 7/8% Series B Notes due 2010 (the "Series B Securities", and together with the Series A Securities and any Additional Securities that may be issued in the future in accordance with Article II, the "Securities"). ARTICLE I DEFINITIONS AND
